Judge Logan
delivered the opinion of the court.
Prather obtained from Norflet a bill of sale for a negro, and at the same time executed a writing to Norflet, that if *'le negr0 were living, he would re-deliver him, upon Nor-flet’s repaying him a given sum by a certain day, and a-gréeing if the negro should die, to sustain the loss. The nCgr0 ¡¡ved beyond the day specified, and died shortly *179thereafter. Several years after his death, Prather filed his bill, charging that the negro was only mortgaged for the re-payment of the morfey, and praying a decree against Norflet for the amount thereof. The circuit court dismissed the bill, and to that decree Prather prosecutes his writ of error.
Bibb for appellant, Daviess for appellee.
Upon the authority of the cases of Gray vs. Prather, 2 Bibb, 223, and Prince vs. Bearden, decided this term, the decree must be affirmed with cost.